DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 7, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7, 15, and 19 It is unclear how “the base(100) secured to the vehicle body” and as best understood fixed to the vehicle body is inserted into a mechanism with relatively moving parts without interfering with the mechanism movement. Recitation will be taken broadly until otherwise clarified by the applicant.

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-11, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belmond et al. (US 2003/0164616).

Regarding claim 1, Belmond et al. discloses An emergency opening structure for a frunk latch, comprising: 
a base (3; Belmond et al.) secured to a vehicle body; 
a pawl (6; Belmond et al.)  disposed on one surface of the base, the pawl being configured to be rotatable; 
a first cable (20; Belmond et al.) to which tension is applied by operation of an in-vehicle handle (31; Belmond et al.); 
a release lever (18; Belmond et al.) configured to apply tension of the first cable to the pawl; 
a blade lever (32; Belmond et al.) located at the release lever, the blade lever being configured to cause the pawl (6; Belmond et al.) and the release lever (18; Belmond et al.) to be operated together (Fig. 4; Belmond et al.)  when the release lever is rotated by the first cable; 
a second cable (22; Belmond et al.) to which tension is applied by operation of an in-frunk handle ; 
an emergency lever ([0048, release control; Belmond et al.) having one end connected to the second cable and an opposite end configured to be rotatable and to interlock with the pawl; and 
a catch (2; Belmond et al.) configured to be operated together with the pawl to unlock a striker (cooperating means; Background Belmond et al.).

Regarding claim 2, Belmond et al. discloses The emergency opening structure of claim 1, wherein the pawl is configured to be rotated when the blade lever catches on a boss (12; Belmond et al.) located at one end of the pawl.

Regarding claim 5, Belmond et al. discloses The emergency opening structure of claim 1, further comprising an emergency link (end of 22 Fig.2 and intermediate elements causing pawl rotation; Belmond et al.)  located at the opposite end of the emergency lever, wherein, when the emergency lever is rotated by the second cable (22; Belmond et al.), the emergency link is configured to rotate (pawl 6, rotates from tension of 22; Belmond et al.)  one end of the pawl (6; Belmond et al.).

Regarding claim 6, Belmond et al. discloses The emergency opening structure of claim 5, wherein the emergency link is configured to rotate the pawl (pawl 6, rotates from tension of 22; Belmond et al.).

Regarding claim 7, Belmond et al. discloses The emergency opening structure of claim 5, wherein: the emergency link (end of 22 Fig.2 and intermediate elements causing pawl rotation; Belmond et al.)  comprises a guide slot (26; Belmond et al.) formed therein into which a protruding part (36; Belmond et al.) of the base is inserted; and the emergency link is configured to move while being guided by the protruding part to rotate the pawl.

Regarding claim 8, Belmond et al. discloses The emergency opening structure of claim 1, wherein: the catch (2; Belmond et al.) comprises a first latching protrusion (76, engaged with 8, Fig.2; Belmond et al.) and a second latching protrusion (part of 2 similar portion not engaged with 8; Belmond et al.); and when the pawl rotates, the first latching protrusion and the second latching protrusion are configured to sequentially catch on the pawl (6 at 8; Belmond et al.).

Regarding claim 9, Belmond et al. discloses The emergency opening structure of claim 8, wherein, when rotational force is applied to the emergency lever ([0048, release control; Belmond et al.) , the emergency lever is configured to rotate the pawl (6; Belmond et al.) such that the first latching protrusion and the second latching protrusion of the catch are released from the pawl (Fig. 4, released; Belmond et al.).

Regarding claim 10, Belmond et al. discloses The emergency opening structure of claim 1, further comprising an elastic member ([0044] claw biased by spring towards open; Belmond et al.) located on a center shaft of the catch and configured to rotate the catch in a direction in which the striker is unlocked.

Regarding claim 11, Belmond et al. discloses A vehicle comprising: a vehicle body; and an opening structure for a frunk latch, the opening structure comprising: 
a base (3; Belmond et al.) secured to the vehicle body; 
a pawl (6; Belmond et al.) disposed on one surface of the base, the pawl being configured to be rotatable; 
a first cable(20; Belmond et al.)  to which tension is applied by operation of an in-vehicle handle; 
a release lever(18; Belmond et al.)  configured to apply tension of the first cable to the pawl; 
a blade lever (32; Belmond et al.)  located at the release lever, the blade lever being configured to cause the pawl and the release lever to be operated together when the release lever is rotated by the first cable; 
a second cable (22; Belmond et al.) to which tension is applied by operation of an in-frunk handle; 
an emergency lever([0048, release control; Belmond et al.)   having one end connected to the second cable and an opposite end configured to be rotatable and to interlock with the pawl; and
 	a catch (2; Belmond et al.)  configured to be operated together with the pawl to unlock a striker (cooperating means; Background Belmond et al.).

Regarding claim 14, Belmond et al. discloses The vehicle of claim 11, further comprising an emergency link (end of 22 Fig.2 and intermediate elements causing pawl rotation; Belmond et al.)  located at the opposite end of the emergency lever, wherein, when the emergency lever is rotated by the second cable(22; Belmond et al.), the emergency link is configured to rotate one end of the pawl (6; Belmond et al.).

Regarding claim 15, Belmond et al. discloses. The vehicle of claim 14, wherein: the emergency link comprises a guide slot (26; Belmond et al.)  formed therein into which a protruding part (36; Belmond et al.)  of the base is inserted; and the emergency link is configured to move while being guided by the protruding part to rotate the pawl (6 at 8; Belmond et al.).

Regarding claim 16, Belmond et al. discloses The vehicle of claim 11, wherein: the catch (.2; Belmond et al.) comprises a first latching protrusion (76, engaged with 8, Fig.2; Belmond et al.)  and a second latching protrusion (part of 2 similar portion not engaged with 8; Belmond et al.); when the pawl rotates, the first latching protrusion and the second latching protrusion are configured to sequentially catch on the pawl; and when rotational force is applied to the emergency lever ([0048, release control; Belmond et al.), the emergency lever is configured to rotate the pawl such that the first latching protrusion and the second latching protrusion of the catch are released from the pawl (released in Fig. 4; Belmond et al.).

Regarding claim 17, Belmond et al. discloses The vehicle of claim 11, further comprising an elastic member ([0044] claw biased by spring towards open; Belmond et al located on a center shaft of the catch and configured to rotate the catch in a direction in which the striker (cooperating means; Background Belmond et al.) is unlocked.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 12, 13, 18, 19, 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Belmond et al. (US 2003/0164616) in view of Patel et al. (US 20130104459.  

Regarding claim 3, Belmond et al. discloses The emergency opening structure of claim 2, wherein the boss located at one end of the pawl comprises: 
the pawl to release second- stage locking ([0050]; Belmond et al.)  when additional tension is applied to the first cable and the end of the blade lever catches thereon.
Belmond et al. does not disclose: use of a first boss located at the pawl and configured to cause the pawl to release first-stage locking when one end of the blade lever catches thereon; and 
a second boss located at the pawl and configured to cause
Patel et al. teaches a first arm  includes a pin or boss  that is received in an elongated slot of release member for the purpose of transmitting tension from a cable element.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Belmond et al. with first and second bosses as taught by Patel et al for the expected benefit of component reduction by embossment of pin features.  


Regarding claim 4, the combination makes obvious The emergency opening structure of claim 3, wherein: the blade lever (32; Belmond et al.)  is located on one surface of the release lever; and when tension is applied to the release lever from the first cable, the blade lever is configured to catch on the first boss or the second boss and rotate the pawl.

Regarding claim 12, the combination makes obvious The vehicle of claim 11, wherein the pawl is configured to be rotated when the blade lever (32; Belmond et al.) catches on a boss (12; Belmond et al.) located at one end of the pawl, the boss comprising: a first boss located at the pawl and configured to cause the pawl to release first-stage locking when one end of the blade lever catches thereon; and a second boss located at the pawl and configured to cause the pawl to release second- stage locking when additional tension is applied to the first cable and the end of the blade lever catches thereon.

Regarding claim 13, the combination makes obvious The vehicle of claim 12, wherein: the blade lever(32; Belmond et al.)  is located on one surface of the release lever; and when tension is applied to the release lever from the first cable (20; Belmond et al.), the blade lever is configured to catch on the first boss (12; Belmond et al.) or the second boss and rotate the pawl.

Regarding claim 18, the combination makes obvious An opening structure for a frunk latch, comprising: 
a base (3; Belmond et al.) secured to a vehicle body; 
a pawl (6; Belmond et al.)  disposed on one surface of the base, the pawl being configured to be rotatable; 
a first cable (20; Belmond et al.) to which tension is applied by operation of an in-vehicle handle; 
a release lever (18; Belmond et al.) configured to apply tension of the first cable to the pawl; 
a blade lever (32; Belmond et al.) located on one surface of the release lever, the blade lever being configured to cause the pawl and the release lever to be operated together when the release lever is rotated by the first cable; 
a boss  (pin or boss; Patel et al.) located at one end of the pawl, the boss comprising: a first boss located at the pawl and configured to cause the pawl to release first-stage locking when one end of the blade lever catches thereon; and 
a second boss (pin or boss; Patel et al.) located at the pawl and configured to cause the pawl to release second- stage locking when additional tension is applied to the first cable and the end of the blade lever catches thereon; 
a second cable (22; Belmond et al.)  to which tension is applied by operation of an in-frunk handle; 
an emergency lever([0048, release control; Belmond et al.)  having one end connected to the second cable and an opposite end configured to be rotatable and to interlock with the pawl; an emergency link located at the opposite end of the emergency lever, wherein the emergency link is configured to rotate the pawl; and 
a catch (2; Belmond et al.)   configured to be operated together with the pawl to unlock a striker (cooperating means; Background Belmond et al.).

Regarding claim 19, the combination makes obvious The opening structure of claim 18, wherein: the emergency link comprises a guide slot (26; Belmond et al.)  formed therein into which a protruding part (36; Belmond et al.) of the base is inserted; and the emergency link is configured to move while being guided by the protruding part to rotate the pawl.

Regarding claim 20, the combination makes obvious The opening structure of claim 18, wherein: the catch comprises a first latching protrusion (76, engaged with 8, Fig.2; Belmond et al.) and a second latching protrusion(part of 2 similar portion not engaged with 8; Belmond et al.); and when the pawl rotates, the first latching protrusion and the second latching protrusion are configured to sequentially catch on the pawl.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/T. L. N./
Examiner, Art Unit 3675